Opinion issued December 5, 2017




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-17-00873-CV
                             ———————————
                 IN RE ARTIS CHARLES HARRELL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Artis Charles Harrell, acting pro se, has filed a petition seeking mandamus

relief against the Harris County District Clerk.1 This court’s mandamus jurisdiction

is governed by Section 22.221 of the Texas Government Code. Section 22.221



1
      The underlying case is Artis Charles Harrell d/b/a Artistic Work Hair Salon v.
      Branch Brinson, R. Burt Brinson, Bonner Brinson, S.P. Dairy Ashford LLC d/b/a/
      Salon Park, and Brinson Management Corporation, cause number 2017-28390 in
      the 189th District Court of Harris County, Texas, the Honorable Bill R. Burke, Jr.,
      presiding.
expressly limits the mandamus jurisdiction of the courts of appeals to: (1) writs

against a district court judge or a county court judge in the court of appeals’ district;

and (2) all writs necessary to enforce the court of appeals’ jurisdiction. TEX. GOV’T

CODE § 22.221(a)–(b). In this case, we lack jurisdiction to issue the requested writ

of mandamus because the district clerk is not a district court or county court judge,

and Harrell has not shown that the issuance of a writ compelling the requested relief

is necessary to enforce this court’s appellate jurisdiction. See In re Washington, 7
S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).

      Accordingly, Harrell’s petition for writ of mandamus is dismissed for want of

jurisdiction.

                                   PER CURIAM

Panel consists of Justices Keyes, Brown, and Lloyd.




                                           2